EXHIBIT 99.1 BIMINI CAPITAL MANAGEMENT ANNOUNCES THIRD QUARTER 2011 RESULTS · Third Quarter Net Loss of $1.9 Million · Book Value per Class A Common Share of $0.77 · MBS Portfolio Remains 100% Invested in Agency MBS · Company to Discuss Results on Thursday, November 3, 2011, at 9:00 AM ET VERO BEACH, Fla. (November 2, 2011) - Bimini Capital Management, Inc. (OTCBB:BMNM) ("Bimini Capital" or the "Company"), a real estate investment trust ("REIT"), today announced results of operations for the three month period ended September 30, 2011.The Company reported a net loss of $1.9 million for the three month period ended September 30, 2011, compared with a net loss of $0.1 million for the three month period ended September 30, 2010. Details of Third Quarter 2011 Results of Operations The Company's third quarter net loss of $1.9 million included net interest income of $0.8 million, losses on mortgage-backed securities (“MBS”) of $2.8 million (which includes non-cash portfolio mark-to-market losses, realized gains on securities sold and losses on funding hedges), audit, legal and other professional fees of $1.4 million, compensation and related benefits of $0.4 million, and other operating, general and administrative expenses of $0.5 million. The $1.4 million of audit, legal and other professional fees includes $1.0 million of costs incurred in connection with an attempted securities offering for our wholly-owned REIT subsidiary Orchid Island Capital, Inc. that was not completed in July. During the third quarter, the Company sold mortgage-backed securities (MBS) with a market value at the time of sale of $46.6 million, resulting in realized gains of $0.4 million (based on security prices from June 30, 2011).The remaining net loss on MBS was due to fair value adjustments for the period. Details of the MBS Portfolio Performance The Company allocates capital to two MBS sub-portfolios, the pass-through MBS portfolio (“PT MBS”), and the structured MBS portfolio, consisting of interest only (“IO”) and inverse interest-only (“IIO”) securities.The PT MBS portfolio is encumbered under repurchase agreement funding, while the structured MBS portfolio is not.As a result of being encumbered, the PT MBS portfolio requires the Company to maintain cash balances to meet price and/or prepayment related margin calls from lenders.As of December 31, 2010, approximately 36% of the Company’s investable capital (which consists of equity in pledged PT MBS, available cash and unencumbered assets) was deployed in the PT MBS portfolio.At June 30, 2011, the allocation to the respective sub-portfolios was approximately 41% to PT MBS and 59% to structured securities.At September30, 2011, the allocation to the PT MBS had decreased to approximately 29% and the allocation to structured MBS had increased to 71%. The tables below detail the changes to the respective sub-portfolios during the quarter as well as the returns generated by each.During the third quarter, net sales and pay-downs reduced the PT MBS portfolio by approximately $27.2 million.The capital previously allocated to the PT MBS portfolio was redeployed into structured MBS, predominantly during the second half of the quarter.Capital allocated to the structured MBS portfolio was reduced as a result of negative mark-to-market adjustments, especially as interest rates decreased and prepayment expectations increased after the announcement by the Federal Reserve on August 9th that it intended to keep its current accommodation policy in place at least until mid-2013 and market speculation concerning a potential government induced refinancing program.The market was also impacted by deteriorating economic data in the U.S. as well as developments in Europe related to sovereign debt risk.The mark-to-market impact on the structured MBS portfolio offset the impact of the re-deployment of capital undertaken by management from the PT MBS portfolio into structured MBS. The second table below presents the return on invested capital for each sub-portfolio for the three month period ended September 30, 2011.Returns for the PT MBS portfolio were dominated by the performance of our repurchase agreement and trust preferred debt hedges.The return on invested capital in the PT MBS portfolio was 1.2% for the quarter, or 4.2% absent the effect of the losses on Eurodollar futures.The return on invested capital for the structured MBS portfolio was -10.3%.The return was negatively impacted by negative mark-to-market adjustments as noted above.Absent the mark-to-market adjustments, the structured MBS portfolio generated a return of 3.1%. Portfolio Activity for the Quarter: Pass-ThroughMBS Portfolio Structured MBS Portfolio: Total Interest Only Securities Inverse Interest Only Securities Sub-total Market Value - June 30, 2011 $ Securities Purchased $ Securities Sold $ ) $
